DETAILED ACTION
Claims 1-10 are presented for examination.
Claims 1 and 6 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Gopal fails to disclose at least the features reciting that "the control plane is located on the ground" (hereinafter feature A) and "sending a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found, such that the first local controller determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a flow table entry, and sends the flow table entry to satellite nodes corresponding to the flow table entry in the subnet" (hereinafter feature B) of claim 6, [Remarks, pages 9-13].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Gopal discloses the control plane is located on the ground [fig. 5, 6A, paragraphs 0013, 0049, the control plane is located on the ground (ground-based System Controller)]…; and sending a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, sending a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)], such that the first local controller determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a flow table entry [fig. 6A, paragraphs 0014, 0041, 0045, 0047, 0060, 0068, 0069, 0072, the first local controller determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a flow table entry (generates a routing or forwarding table for each network node – LEO satellite network), and generating a first flow table entry (determine an available route/path between the terminal sites; predetermine topology; forwarding table includes a plurality of route entries)], and sends the flow table entry to satellite nodes corresponding to the flow table entry in the subnet [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, sends the flow table entry to satellite nodes corresponding to the flow table entry in the subnet (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))].

Regarding the control plane is located on the ground, Gopal discloses in Figures 5, 6A and paragraphs 0013, 0049.
[AltContent: arrow][AltContent: textbox (The System Controller located on the ground)]
    PNG
    media_image1.png
    444
    660
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Terrestrial networks between the System Controller and the ground-based nodes (e.g., the gateways) of the network)]
    PNG
    media_image2.png
    436
    580
    media_image2.png
    Greyscale


[0013] …. Accordingly, the SDSN approach of embodiments of the present invention can employ simplified network hardware in the satellite, while maintaining flexibility and continued control plane improvements in ground-based the System Controller software. Further, with the SDSN approach of embodiments of the present invention, a collection of such low cost and low risk network nodes can be managed by the System Controller, facilitating a full spectrum of networking services in support of various applications, organizations and users. …..

[0049] The Gateway (GW) and the Network Operations Center (NOC), which host the System Controller (SC), are networked together via the private terrestrial network (such as a virtual private network or VPN), and are also networked with the SOCC via the VPN. The NOC generally manages network management and control functions, such as bandwidth resource management, configuration, admission/commissioning and administration of customer networks and terminals serviced by the SDSN, system maintenance and customer support functions (e.g., administration of a customer support and trouble ticket management system), etc. The NOC thereby provides centralized management and coordination for the network, and (as further discussed below), in a distributed architecture, the System Controller may be implemented as specific functions operating in the NOC and the Gateways. …. The payload control computer interfaces with the System Controller and acts as an agent for control plane specific functions, such as managing the updates in Forwarding Table for the satellite.

In other words, Gopal discloses Gateway (GW) and the Network Operations Center (NOC), which host the System Controller (SC) (the control plane), are networked together via the private terrestrial network (located on the ground).

Therefore, given that Gopal discloses the ground-based System Controller, then Gopal clearly discloses the control plane is located on the ground.

Regarding determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, Gopal discloses in paragraphs 0099 and 0100
[0043] According to such embodiments, therefore, at any given point in time, the System Controller will have knowledge of the overall network topology, and available routes between the various network nodes. Within that overall network topology, the System Controller will also have knowledge of the link conditions between the network nodes. Further, also within that network topology the System Controller may be programmed with knowledge of the distribution/location of various customers and customer sites, and of the particular customer sites and types of data traffic being serviced by a given network node. Based on that knowledge of the distribution of each customers sites within the network, the System Controller can be programmed to apply the various SLAs of a given enterprise customer on a site-by-site basis in making route determinations for the different data types of that enterprise customer. ….
[0044] In order to implement the routing determinations of the System Controller, in accordance with example embodiments, the System Controller generates a routing or forwarding table for each network node. …. Accordingly, the System Controller designs the respective forwarding table for each network node, based on its knowledge of the overall network topology and link conditions, to ensure that all routes amongst the network nodes support the required data traffic loads and throughput on a customer-level basis. Further, as network topology and link conditions change, the System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes.
[0068] According to example embodiments, for traditional shortest path routing, the System Controller can be configured to first use satellite ephemeris data (data regarding position and movement of the satellite node) to predetermine constellation topology and estimated link states (e.g., based on historical data) to generate preliminary shortest paths. …. The System Controller can keep updating the Forwarding Tables for a specific node with actual link states as they continue to be collected from the network until just before (duration depends on available computing resources and network size) the specific Forwarding Table has to be transmitted to that particular node.
[0079] According to further example embodiments, the RDF may maintain several databases. By way of example, the RDF maintains a Link State Database, which Stores estimated and actual (historical and latest) information from satellites, gateways and enterprise terminals for all links of the network, and stores associated business cost information from NOC definitions. ….

In other words, Gopal discloses the System Controller generates a routing or forwarding table for each network node based on the pre-synchronized topology information (e.g., based on historical data).

Therefore, given that Gopal discloses the System Controller generates a routing or forwarding table for each network node based on the pre-synchronized topology information (e.g., based on historical data), then Gopal clearly discloses determines a forwarding path from the source terminal to the destination terminal based on the pre-synchronized topology information.

Regarding the rejection of claim 6, claim 6 recites the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claim 6, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-5 and 7-10, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Gopal does not involve or teach any feature or effect related to the time delay for data transmission, and therefore Gopal fails to teach the technical features in claim 6) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant argues that Gopal does not disclose the used to pre-synchronize the topology information to realize the technical effect of short transmission delay in the invention, without reporting in real- time and periodically the topology information. However, the claim do not recite any use of delay to calculate the topology information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopal et al., (hereinafter Gopal), U.S. Publication No. 2016/0037434.

As per claim 6, Gopal discloses a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network [fig. 2A, paragraphs 0008, 0029, a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network (govern packet routing; SDSN network architecture and performance; SDSN network nodes can be hosted by LEO)], wherein the method is applicable to a central controller in a control plane of the SDN-based LEO satellite network [fig. 3, 5, paragraphs 0008, 0046, 0072, wherein the method is applicable to a central controller in a control plane of the SDN-based LEO satellite network (SDSN network node uses Forwarding Tables configured by a centralized System Controller)], the LEO satellite network comprises the control plane and a data plane [fig. 3, 5, paragraphs 0008, 0052, the LEO satellite network comprises the control plane and a data plane (data and control plane functions in an SDSN architecture)], the control plane is located on the ground [fig. 5, 6A, paragraphs 0013, 0049, the control plane is located on the ground (ground-based System Controller)] and comprises the central controller and a plurality of local controllers [fig. 3, 5, paragraphs 0008, 0014, 0044, 0047, 0077, the control plane comprises a central controller and a plurality of local controllers (SDSN network node uses Forwarding Tables configured by a centralized System Controller to govern packet routing)], and the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes [fig. 2A, 3, paragraphs 0038, 0052, the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes (SDSN includes a number of satellites (e.g., S1, S2, S3) and a number of user devices (D1, D2, . . . , Dn))], and wherein the method comprises: 
fig. 1, 2B, 5, 6A, paragraphs 0036, 0044, 0060, 0081, receiving a communication request message sent by a first local controller (SC then processes requests); wherein the communication request message contains source terminal information of a source terminal that requests communication and destination address information of a destination terminal with which the source terminal requests communication (each packet received by the network node, node determines its source address and its destination address)], and the first local controller is a local controller for managing a subnet comprising a first satellite node to which the source terminal is connected [fig. 2A, 5, paragraphs 0038, 0049, 0067, the first local controller is a local controller for managing a subnet comprising a first satellite node to which the source terminal is connected (connect the network to respective user terminals (UTs); connecting the satellites, gateways and terminals, for determining various routes)]; 
searching a second user terminal table for the destination terminal information corresponding to the destination address information [fig. 4B, paragraphs 0009, 0060-0062, 0084, searching a second user terminal table for the destination terminal information corresponding to the destination address information (destination address in the packet is used to find the location destination within the satellite)]; wherein the second user terminal information table is stored in the central controller [fig. 3, 5, paragraphs 0052-0055, wherein the second user terminal information table is stored in the central controller (System Controller maintains updated Forwarding Tables for the respective forwarding network nodes, and periodically provides the tables to the respective nodes to be used as such a local Forwarding Table)] and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, wherein the second user terminal information table is stored in the central controller and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network (the SC determines a desired route for the path (and includes that route in the respective individual node Forwarding Tables); System Controller contains the overall network topology and link conditions; entry in the forwarding table for the satellite S2 whereby the next hop is the terminal site T2)]; and 
sending a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, sending a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)], such that the first local controller determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a flow table entry [fig. 6A, paragraphs 0014, 0041, 0045, 0047, 0060, 0068, 0069, 0072, the first local controller determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a flow table entry (generates a routing or forwarding table for each network node – LEO satellite network), and generating a first flow table entry (determine an available route/path between the terminal sites; predetermine topology; forwarding table includes a plurality of route entries)], and sends the flow table entry to satellite nodes corresponding to the flow table entry in the subnet [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, sends the flow table entry to satellite nodes corresponding to the flow table entry in the subnet (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))].

As per claim 7, Gopal discloses the method of claim 6, further comprising: 
receiving, from the local controllers, topology information of subnets respectively managed by the local controllers [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, receiving, from the local controllers, topology information of subnets respectively managed by the local controllers (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; and 
determining a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of the subnets, generating a flow table entry for each of the forwarding paths, and sending the flow table entries to the local controllers [fig. 2B, 5, 6A, paragraphs 0014, 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, determining a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of the subnets, generating a flow table entry for each of the forwarding paths, and sending the flow table entries to the local controllers (plurality of network path routes between various pairs of endpoints of the communications network; System Controller (SC) centrally monitors network conditions between all the routing nodes of the network)], such that each of the local controllers performs flow table matching on the flow table entries to determine the topology information of the LEO satellite network [paragraphs 0043, 0044, 0046, 0053, 0055, 0060, 0068, 0072, each of the local controllers performs flow table matching on the flow table entries to determine the topology information of the LEO satellite network (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)].

As per claim 8, Gopal discloses the method of claim 6, further comprising: 
upon receiving a terminal information updating instruction containing the terminal information of the third terminal sent by the second local controller, adding the terminal information of the third terminal into the second user terminal information table, wherein the terminal information updating instruction is sent by the second local controller to the central controller in response to a request from the third terminal for connecting to the fourth satellite node [fig. 2A, 3, 5, 6A, paragraphs 0038, 0041, 0045, 0046, 0064, 0072, 0076, receiving a terminal information updating instruction containing the terminal information of the third terminal sent by the second local controller, adding the terminal information of the third terminal into the second user terminal information table, wherein the terminal information updating instruction is sent by the second local controller to the central controller in response to a request from the third terminal for connecting to the fourth satellite node (SC may update the respective network node forwarding tables to provide route/path from the terminal site via the satellite)].

As per claim 10, Gopal discloses a central controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 6 [fig. 2B, 4A, 5, paragraphs 0009, 0030, 0070, 0089, a central controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 6 (System Controller can be configured to utilize scalable CPU and memory architectures)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal, in view of Hu et al., (hereinafter Hu), U.S. Publication No. 2019/0140942.

As per claim 1, Gopal discloses a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network [fig. 2A, paragraphs 0008, 0029, a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network (govern packet routing; SDSN network architecture and performance; SDSN network nodes can be hosted by LEO)], wherein the method is applicable to a local controller in a control plane of the SDN-based LEO satellite network [fig. 3, 5, paragraphs 0008, 0046, 0072, wherein the method is applicable to a local controller in a control plane of the SDN-based LEO satellite network (SDSN network node uses Forwarding Tables configured by a centralized System Controller)], the LEO satellite network comprises the control plane and a data plane [fig. 3, 5, paragraphs 0008, 0052, the LEO satellite network comprises the control plane and a data plane (data and control plane functions in an SDSN architecture)], the control plane is located on the ground [fig. 5, 6A, paragraphs 0013, 0049, the control plane is located on the ground (ground-based System Controller)] and comprises a central controller and a plurality of local controllers [fig. 3, 5, paragraphs 0008, 0014, 0044, 0047, 0077, the control plane comprises a central controller and a plurality of local controllers (SDSN network node uses Forwarding Tables configured by a centralized System Controller to govern packet routing)], and the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes [fig. 2A, 3, paragraphs 0038, 0052, the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes (SDSN includes a number of satellites (e.g., S1, S2, S3) and a number of user devices (D1, D2, . . . , Dn))], and wherein the method comprises: 	
fig. 1, 2B, 5, 6A, paragraphs 0036, 0044, 0060, receiving a communication request message sent by a first satellite node, wherein the communication request message contains source terminal information of a source terminal that requests communication and destination address information of a destination terminal with which the source terminal requests communication (each packet received by the network node, node determines its source address and its destination address)], and the first satellite node is a satellite node to which the source terminal is connected [fig. 2A, 5, paragraphs 0038, 0049, 0067, the first satellite node is a satellite node to which the source terminal is connected (connect the network to respective user terminals (UTs); connecting the satellites, gateways and terminals, for determining various routes)]; 
searching a first user terminal information table for destination terminal information corresponding to the destination address information [fig. 4B, paragraphs 0009, 0060-0062, 0084, searching a first user terminal information table for destination terminal information corresponding to the destination address information (destination address in the packet is used to find the location destination within the satellite)], wherein the first user terminal information table is stored in the local controller and contains terminal information of user terminals connected to satellite nodes in a subnet or subnets managed by the local controller [fig. 6A-6E, paragraphs 0047, 0068, 0069, 0079, 0082, wherein the first user terminal information table is stored in the local controller and contains terminal information of user terminals connected to satellite nodes in a subnet or subnets managed by the local controller (generating the routing or forwarding tables for the respective network nodes; source to a destination geographical area where the organization's terminals are located)]; 
wherein the second user terminal information table is stored in the central controller [fig. 3, 5, paragraphs 0052-0055, wherein the second user terminal information table is stored in the central controller (System Controller maintains updated Forwarding Tables for the respective forwarding network nodes, and periodically provides the tables to the respective nodes to be used as such a local Forwarding Table)] and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, wherein the second user terminal information table is stored in the central controller and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network (the SC determines a desired route for the path (and includes that route in the respective individual node Forwarding Tables); System Controller contains the overall network topology and link conditions; entry in the forwarding table for the satellite S2 whereby the next hop is the terminal site T2)]; 
receiving the communication response message sent by the central controller [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, receiving the communication response message sent by the central controller (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)]; 
fig. 6A, paragraphs 0014, 0041, 0045, 0047, 0060, 0068, 0069, 0072, determining a first forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network (generates a routing or forwarding table for each network node – LEO satellite network), and generating a first flow table entry (determine an available route/path between the terminal sites; predetermine topology; forwarding table includes a plurality of route entries)]; and 
sending the first flow table entry to satellite nodes corresponding to the first flow table entry in the subnet, such that the satellite nodes corresponding to the first flow table entry forwards a data message from the source terminal based on the first flow table entry [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, sending the first flow table entry to satellite nodes corresponding to the first flow table entry in the subnet, such that the satellite nodes corresponding to the first flow table entry forwards a data message from the source terminal based on the first flow table entry (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))].
Gopal does not explicitly disclose sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table, such that the central controller searches a second user terminal information table for the destination terminal information corresponding to the 
However, Hu teaches sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table [fig. 2, paragraphs 0013, 0047, 0086, 0100, 0105, 0139, 0149, sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table (information do not exist in the flow table entry, send the packet to the service controller, so that the service controller determines the information about the next-hop service)], such that the central controller searches a second user terminal information table for the destination terminal information corresponding to the destination address information [fig. 2, paragraphs 0087, 0140, 0150, 0170, the central controller searches a second user terminal information table for the destination terminal information corresponding to the destination address information (service controller 62 receives the unidentified flow sent by the router 61; determines, according to the user identifier, the IP 5-tuple information, and a setting policy of a user, a flow group identifier that is matched with the user identifier)], and sends a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found [fig. 2, paragraphs 0014, 0015, 0050, 0108-0111, 0170, sends a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found (router receives a destination entry sent by the service controller… router updates the flow table entry according to the destination entry)].
Hu, paragraph 0003].

As per claim 2, Gopal discloses the method of claim 1, wherein after searching the first user terminal information table for the destination terminal information corresponding to the destination address information, the method further comprising: 
sending the second flow table entry to satellite nodes corresponding to the second flow table entry in the subnet, such that the satellite nodes corresponding to the second flow table entry forwards the data message from the source terminal based on the second flow table entry [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, sending the second flow table entry to satellite nodes corresponding to the second flow table entry in the subnet, such that the satellite nodes corresponding to the second flow table entry forwards the data message from the source terminal based on the second flow table entry (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))].
Gopal does not explicitly disclose if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal based on the source terminal information, the 
However, Hu teaches if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-obtained topology information of the subnet, and generating a second flow table entry [fig. 1, paragraphs 0043, 0092, 0093, 0099, 0104, 0118, if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-obtained topology information of the subnet, and generating a second flow table entry (router determines, in a flow table entry, a flow group identifier and information about a next-hop service switching entity that are matched with the user identifier)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Gopal by including if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal as taught by Hu because it would provide the Gopal’s method with the enhanced capability of enhancing network deployment flexibility [Hu, paragraph 0003].

As per claim 3, Gopal discloses the method of claim 1, wherein the synchronization of the topology information of the LEO satellite network comprises: 
fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, sending a probe message to a second satellite node in the subnet, such that the second satellite node sends the probe message to each of neighbor satellite nodes of the second satellite node in the subnet, wherein the second satellite node is any of the satellite nodes in the subnet (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; 
receiving probe response messages sent by the neighbor satellite nodes of the second satellite node in the subnet [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, receiving probe response messages sent by the neighbor satellite nodes of the second satellite node in the subnet (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; 
obtaining topology information of the subnet based on the probe response messages [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, obtaining topology information of the subnet based on the probe response messages (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; 
sending the topology information of the subnet to the central controller, such that the central controller determines a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of subnets managed by respective local controllers [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, sending the topology information of the subnet to the central controller, such that the central controller determines a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of subnets managed by respective local controllers (System Controller (SC) centrally monitors network conditions between all the routing nodes of the network)], generates a flow table entry corresponding to each of the forwarding paths, and sends the flow table entries to the local controllers [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, generates a flow table entry corresponding to each of the forwarding paths, and sends the flow table entries to the local controllers (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))]; 
receiving the flow table entries sent by the central controller [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, receiving the flow table entries sent by the central controller (System Controller would update the forwarding table for each of the nodes S1 and S2)]; and 
performing flow table matching on each of the flow table entries to synchronize the topology information of the LEO satellite network [paragraphs 0043, 0044, 0046, 0053, 0055, 0060, 0068, 0072, performing flow table matching on each of the flow table entries to synchronize the topology information of the LEO satellite network (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)].

As per claim 9, Gopal discloses a local controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 1 [fig. 2B, 4A, 5, paragraphs 0006, 0030, 0058, 0070, 0089, a local controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 1 (functions are performed by a CPU or a processor executing computer executable program code stored in a non-transitory memory)].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal, in view of Hu, and in further view of Scott, U.S. Publication No. 2020/0204439.

As per claim 4, Gopal discloses the method of claim 1, further comprising: 
receiving a connection request sent by the fourth satellite node, wherein the connection request contains the terminal information of the third terminal [paragraphs 0014, 0046, 054, 0055, 0068, 0072, 0076, receiving a connection request sent by the fourth satellite node, wherein the connection request contains the terminal information of the third terminal (status information regarding one or more links of each of a plurality network nodes of a communications network is obtained; SC collects link states from all nodes)]; 
adding the terminal information of the third terminal into the first user terminal information table, and determining a forwarding path corresponding to the third terminal based on the terminal information of the third terminal and the pre-obtained topology information of the subnet, and generating a new flow table entry [paragraphs 0014, 0046, 054, 0055, 0068, 0072, 0076, adding the terminal information of the third terminal into the first user terminal information table, and determining a forwarding path corresponding to the third terminal based on the terminal information of the third terminal and the pre-obtained topology information of the subnet, and generating a new flow table entry (the SC continually updates the Forwarding Tables for the node with actual link states as they continue to be collected from the network; route entries providing a next hop indicating a destination; SC continually updates the forwarding tables)]; and 
sending the new flow table entry to satellite nodes corresponding to the new flow table entry in the subnet, such that the satellite nodes corresponding to the new flow table entry forwards the data message based on the new flow table entry [paragraphs 0014, 0046, 054, 0055, 0068, 0072, 0076, sending the new flow table entry to satellite nodes corresponding to the new flow table entry in the subnet, such that the satellite nodes corresponding to the new flow table entry forwards the data message based on the new flow table entry].
Gopal discloses wherein the network node reports the status/traffic conditions of each of its links to the System Controller. However, Gopal does not explicitly disclose 
However, Scott teaches receiving a terminal disconnection message sent by a third satellite node, wherein the terminal disconnection message contains terminal information of a third terminal and indicates that the third terminal has been disconnected from the third satellite node and connects to a fourth satellite node [paragraphs 0004, 0042, 0053, receiving a terminal disconnection message sent by a third satellite node, wherein the terminal disconnection message contains terminal information of a third terminal and indicates that the third terminal has been disconnected from the third satellite node and connects to a fourth satellite node (controlling the handover of network access nodes as they move and/or of user terminals as they move)]; deleting the terminal information of the third terminal from the first user terminal information table [paragraphs 0004, 0042, 0053, deleting the terminal information of the third terminal from the first user terminal information table (removing of user terminals based on the mobility)]; sending a flow table entry deletion instruction containing the terminal information of the third terminal to the third satellite node, such that the third satellite node deletes a flow table entry corresponding to the terminal information of the third terminal [paragraphs 0004, 0011, 0042, 0053, sending a flow table entry deletion instruction containing the terminal information of the third terminal to the third satellite node, such that the third satellite node deletes a flow table entry corresponding to the terminal information of the third terminal (generate a global policy according to the operator inputs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Gopal by receiving a terminal disconnection message sent by a third satellite node as taught by Scott because it would provide the Gopal’s method with the enhanced capability of adapting configurations to adapt the network to changes in user mobility and capacity demands [Scott, paragraphs 0004, 0029].

As per claim 5, Gopal discloses the method of claim 4, wherein after receiving the terminal disconnection message sent by the third satellite node, the method further comprises: 
wherein after receiving the connection request sent by the fourth satellite node, the method further comprises: sending a terminal information updating instruction containing the terminal information of the third terminal to the central controller and the other local controllers, such that the central controller and the other local controllers add the terminal information of the third terminal into their respective user terminal information tables [fig. 2A, 3, 5, 6A, paragraphs 0038, 0041, 0045, 0046, 0064, 0072, 0076, sending a terminal information updating instruction containing the terminal information of the third terminal to the central controller and the other local controllers, such that the central controller and the other local controllers add the terminal information of the third terminal into their respective user terminal information tables (SC may update the respective network node forwarding tables to provide route/path from the terminal site via the satellite)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469